NewMAN, Judge:
Plaintiff has filed a motion for judgment on the pleadings pursuant to rule 4.9.
The amended complaint alleges inter alia that certain glazed wall tiles are dutiable on the basis of export value, as defined in 19 U.S.C. *103§ 1401a (b), and that said value is 10 cents per square foot, net, packed. Defendant’s answer admits all of the allegations contained in plaintiff’s amended complaint and consents to judgment for plaintiff. However, in response to plaintiff’s motion defendant has interposed an objection to plaintiff’s proposed order. Specifically, defendant objects to the following statement in plaintiff’s proposed order: “The District Director of Customs at Boston is ordered to appraise and liquidate the entry accordingly”.
I have concluded that defendant’s objection is well taken.
Plaintiff’s proposed order misconceives the function of this court in reappraisement cases pursuant to 28 U.S.C. § 2631, which so far as pertinent, reads:
Every written appeal to the Customs Court for a reappraisement of merchandise shall be assigned to one of the judges of such court who shall after affording the parties an opportunity to be heard on the merits, determine the value of such merchandise.
* ❖ * * * * *
It is apparent from the foregoing statute, that after an appeal for re-appraisement it is the court that determines the dutiable value of the merchandise. Therefore, it would be improper for me to direct the customs officials to appraise the merchandise.
Furthermore, the direction in plaintiff’s proposed order that the district director liquidate the entry is inappropriate. In a reappraisement case the court is not concerned with liquidation of the entry; and moreover, it is the statutory duty of the district director to liquidate the entry after determining the rate and amount of duty applicable to the importation. 19 U.S.C. § 1505.
For the foregoing reasons, while plaintiff’s motion for judgment on the pleadings is granted, plaintiff’s proposed order is rejected. In lieu of signing said proposed order, it is hereby Ordered, Adjudged, and Dboeeed that export value, as that value is defined in 19 U.S.C. § 1401 a (b), is the proper basis for determining the value of the merchandise identified on the invoice covered by this appeal for reappraisement as “C” grade glazed wall tiles, contained in pallet numbers 1 through 13; and such export value is 10 cents per square foot, net, packed.